Citation Nr: 0817899	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  04-19 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1976 to 
December 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
granted service connection for bilateral hearing loss, 
assigning a zero percent evaluation, effective October 31, 
2000.  The veteran requested a Board hearing on his VA-Form 
9, but later withdrew the request in October 2004.

The Board most recently remanded this case for additional 
development in June 2007.  The requested development has been 
completed and the case has been returned to the Board for 
appellate review.  


FINDING OF FACT

By history and currently, the veteran's bilateral hearing 
loss has been manifested by no more than Level II hearing 
loss bilaterally.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.31, 4.85 
Diagnostic Code (Code) 6100 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  The basis of disability evaluations is the ability 
of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10 (2007). 

As previously noted, in May 2002, the RO granted service 
connection for bilateral hearing loss and evaluated it as 
zero percent disabling.  The veteran appealed that 
determination.  Because the veteran appealed the RO's 
determination at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

Pertinent regulations provide that an examination for hearing 
impairment must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  Examinations 
are to be conducted without the use of hearing aids.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  These are assigned based on a 
combination of the percent of speech discrimination and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2007).

II.  Analysis 

The veteran asserts that the zero percent rating for 
bilateral hearing loss does not accurately reflect its 
severity.  

In April 1995, the veteran received an audiological 
evaluation.  Speech audiometry revealed speech recognition 
ability of 90 percent in the right ear and of 90 percent in 
the left ear.  The average puretone threshold for the right 
ear was 40 decibels.  The average puretone threshold for the 
left ear was 50 decibels.

The findings of the April 1995 evaluation translates to level 
II hearing loss in the right ear and level II hearing loss in 
the left ear when applied to Table VI of the rating schedule.  
This level of hearing loss warrants a zero percent rating and 
no higher under Table VII.  Therefore, an initial disability 
evaluation in excess of zero percent is not warranted under 
Diagnostic Code 6100.  38 C.F.R. § 4.85, Diagnostic Code 
6100.

In January 2002, the veteran underwent an authorized VA 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
35
35
45
LEFT
25
30
35
35
45

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
The average puretone threshold for the right ear was 35 
decibels.  The average puretone threshold for the left ear 
was 36 decibels.

The findings of the January 2002 evaluation translates to 
level I hearing loss in the right ear and level I hearing 
loss in the left ear when applied to Table VI of the rating 
schedule.  This level of hearing loss warrants a zero percent 
rating and no higher under Table VII.  Therefore, an initial 
disability evaluation in excess of zero percent is not 
warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

In May 2004, the veteran underwent an audiological evaluation 
at Lake Grove ENT.
Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 68 percent in the left ear.  
The average puretone thresholds were absent on the report 
provided to VA.  

In February 2005, the veteran underwent an authorized VA 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
35
45
45
LEFT
25
30
40
40
50


Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 90 percent in the left ear.  
The average puretone threshold for the right ear was 38.75 
decibels.  The average puretone threshold for the left ear 
was 40 decibels.

The findings of the February 2005 evaluation translate to 
level I hearing loss in the right ear and level II hearing 
loss in the left ear when applied to Table VI of the rating 
schedule.  This level of hearing loss warrants a zero percent 
rating and no higher under Table VII.  Therefore, an initial 
disability evaluation in excess of zero percent is not 
warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

In July 2005, Lake Grove ENT submitted a letter explaining 
the method of testing they used in their May 2004 
examination.  In the letter, it was stated that the Hughson 
Westlake procedure was used.  Speech recognition scores were 
obtained using standard spondaic word lists and only 25 words 
were used for the May 2004 testing.  Lake Grove administered 
another test to the veteran in June 2005, using 50 words 
instead of 25.  In this regard, the Board notes that VA 
regulations provide that for VA purposes examinations must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  See 38 C.F.R. § 4.85. 

In January 2007, the veteran underwent an authorized 
audiological evaluation.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and of 88 
percent in the left ear.  The average puretone threshold for 
the right ear was 45 decibels.  The average puretone 
threshold for the left ear was 40 decibels.

The findings of the January 2007 evaluation translates to 
level II hearing loss in the right ear and level II hearing 
loss in the left ear when applied to Table VI of the rating 
schedule.  This level of hearing loss warrants a zero percent 
rating and no higher under Table VII.  Therefore, an initial 
disability evaluation in excess of zero percent is not 
warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

The veteran underwent a VA audiometric evaluation in October 
2007.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
45
50
LEFT
30
30
40
45
50

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 92 percent in the left ear.  
The average puretone threshold for the right ear was 40 
decibels.  The average puretone threshold for the left ear 
was 41.25 decibels.

The findings of the October 2007 evaluation translates to 
level I hearing loss in the right ear and level I hearing 
loss in the left ear when applied to Table VI of the rating 
schedule.  This level of hearing loss warrants a zero percent 
rating and no higher under Table VII.  Therefore, an initial 
disability evaluation in excess of zero percent is not 
warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

The Board finds that Table VIA does not apply to any of the 
veteran's audiological findings because the veteran's 
puretone threshold for the right and left ears was not 55 
decibels or more at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz), and his puretone 
threshold was not 30 or lower at 1000 Hertz and 70 or more at 
2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a).

The veteran contends that his hearing loss affects his 
ability to communicate both socially and at work.  He states 
that people need to constantly repeat themselves so that he 
can hear them.  He also asserts that he has missed a 
significant portion of his daughter's life because of his 
inability to hear.  The veteran requested a rating to take 
into account the way his hearing loss has affected his life. 

The Board has looked over the veteran's claims file and there 
is no indication that the veteran had any unusual or 
exceptional circumstances, such as missing work due to his 
hearing loss or frequent periods of hospitalization, which 
would merit an extraschedular rating.  Furthermore, the 
veteran's representative asserts that the VA examiner failed 
to address the impact of the veteran's disability upon his 
ordinary activities.  The VA examiner noted that the veteran 
would not have difficulty hearing with appropriate 
amplification provided.  The examiner stated that he would do 
well in group situations if he used simple communication 
strategies.  Therefore, the issues of daily living were 
addressed by the examiner and the veteran's hearing loss 
disability does not merit an extraschedular rating.

The Board is cognizant of the veteran's contentions 
concerning his hearing difficulty and of the veteran's 
honorable service, but the objective clinical evidence of 
record does not support a compensable evaluation for his 
bilateral hearing loss at this time.  As previously noted, 
the assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  The requirements of 38 C.F.R. § 4.85 
set out the numeric levels of impairment required for each 
disability rating, and those requirements are mandatory.  The 
Board is bound in its decisions by the regulations of the 
Department, instructions of the Secretary and precedent 
opinions of the General Counsel of the VA.  38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2007).

The Board also notes that the veteran, via his 
representative, in the Appellant Brief of May 2007, raised 
the issue of audiometric testing in a sound controlled room.  
He stated that a sound controlled room does not equate to 
testing his ability to function under the ordinary conditions 
of life.  In Martinak v. Nicholson, 21 Vet. App. 447 (2007), 
the Court held that audiometric testing in sound controlled 
rooms are adequate testing grounds for rating purposes.  In 
addition, the Board finds that the February 2005 and October 
2007 VA examinations are adequate for rating purposes.  The 
examiner reviewed the veteran's claims file, noted that the 
veteran experienced "difficulty understanding speech in 
noise," and conducted an authorized audiometric test.  
Because the examiner elicited information from the veteran 
concerning the functional effects of his disability, 
compliance with all applicable regulatory provisions was 
accomplished.  See 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).  The 
veteran, via his representative, has offered no expert 
medical evidence demonstrating that an audiometry test 
conducted in a sound-controlled room produces inaccurate, 
misleading, or clinically unacceptable test results.  Nor has 
he offered any expert medical evidence demonstrating that an 
alternative testing method exists and that this method is in 
use by the general medical community.  The veteran, via his 
representative, has simply offered his own unsubstantiated 
lay opinion as to the impropriety of this testing method.  
Martinak, supra.  No additional action in this regard is 
warranted.

The preponderance of the evidence weighs against the 
veteran's claim.  Since service connection has been in 
effect, the criteria for entitlement to an initial 
compensable rating for bilateral hearing loss have not been 
met.  The appeal is denied.

III.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
that VA will request that the claimant provide any evidence 
in his possession that pertains to the claim.

More recently, the Court has held that, for an increased 
rating claim, VCAA notice should include notice that evidence 
of increased severity of the disorder or of greater 
interference with work or activities of daily life is 
required to support a claim for increased evaluation; that it 
include at least general notice of more particularized bases 
of granting increased evaluations where, as here, particular 
criteria beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in April 2002, prior to the 
initial adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate a claim for service connection. 

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of April 2002 stated that he 
would need to give VA enough information about the records so 
that it could obtain them for him.  Finally, he was told to 
submit any medical records or evidence in his possession that 
pertained to the claim.

In any event, for initial rating claims, where, as here, 
service connection has been granted and the initial rating 
has been assigned, the claim of service connection has been 
more than substantiated, as it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claims for 
service connection.  22 Vet. App. 37 (2007). 

Further, it is also noted that with regard to Dingess/Hartman 
notice (particularly the effective date of the disability), 
the Board further finds that because a preponderance of the 
evidence is against the claim, any questions as to the 
appropriate effective date to be assigned is rendered moot.  
The veteran has not been prejudiced in this regard.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp 2007); 38 C.F.R. 
§ 3.159 (2007).  In connection with the current appeal, VA 
has obtained the veteran's service medical records, VA 
treatment records and private medical records.  VA also 
provided the veteran several VA examinations in connection 
with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. § 5103A 
(West 2002 & Supp 2007); 38 C.F.R. § 3.159 (2007); Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


